ORDER

The court has received a certified copy of the judgment from the clerk of the Supreme Court of the United States in Scarborough v. Principi, — U.S. -, 124 S.Ct. 1856, — L.Ed.2d - (2004). The Supreme Court reversed this court’s judgment in Scarborough v. Principi (No. 00-7172) issued on February 13, 2003, and remanded.
Accordingly,
IT IS ORDERED THAT:
(1) The mandate issued on April 24, 2003, is hereby recalled and the appeal is reinstated.
(2) The case shall be returned to the original merits panel.
(3) The case is hereby remanded by the merits panel to the Court of Appeals for Veterans Claims with instructions to consider the merits of Mr. Scarborough’s EAJA application.